Exhibit 10.1
 
EXECUTION VERSION
 
AMENDMENT NO. 3 TO THE
CREDIT AGREEMENT
 
This AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
September 23, 2011 (the “Amendment Date”), is among Oasis of the Seas Inc., a
Liberian corporation (the “Borrower”), Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Guarantor” and, together with the Borrower, the “Loan
Parties”), the various financial institutions as are parties to the Credit
Agreement referred to below (collectively, the “Lenders”), BNP Paribas (“BNPP”),
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.
 
PRELIMINARY STATEMENTS:
 
(i)           The Loan Parties, the Lenders and the Administrative Agent have
entered into a Credit Agreement, dated as of May 7, 2009, as amended and
restated as of October 9, 2009 pursuant to Amendment No. 1 to the Credit
Agreement, dated as of October 9, 2009, as amended as of October 9, 2009
pursuant to Amendment No. 2 to the Credit Agreement (the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.
 
(ii)            The Loan Parties have requested and the Lenders have agreed that
the Credit Agreement be amended, upon the terms and subject to the conditions
set forth herein, and Finnvera has consented to such amendment.
 
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other valuable consideration the receipt of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1.  Amendment.  Effective as of the date hereof (except as otherwise
specifically indicated below) and subject to the satisfaction of the conditions
precedent set forth in Section 2 hereof:
 
(A)           The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“Applicable Margin” means:
 
(a) as of any date before September 16, 2011: (i) in respect of the Tranche B
Loans denominated in Dollars, 3.00% per annum and (ii) in respect of the Tranche
B Loans denominated in Euro, 2.25% per annum; and
 
(b) as of any date on or after September 16, 2011:  (i) in respect of the
Tranche B Loans denominated in Dollars, 2.10% per annum and (ii) in respect of
the Tranche B Loans denominated in Euro, 1.58% per annum.
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 

(B)      Clause (f) in the definition of “Indebtedness” in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety as follows:


“(f) guarantees by such Person of Indebtedness of others, up to the amount of
Indebtedness so guaranteed by such Person;”
 
(C)           Clause (h) in the definition of “Indebtedness” in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
 
“(h) liabilities arising under Hedging Instruments.”
 
(D)           The definition of “New Financings” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
“New Financings” means proceeds from:
 
(a)            borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under any revolving credit facilities, and
 
(b)           the issuance and sale of equity securities.
 
(E)           Section 1.4 of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
SECTION 1.4  Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any Note shall be interpreted,
all accounting determinations and computations hereunder or thereunder
(including under Section 7.2.4) shall be made, and all financial statements
required to be delivered hereunder or thereunder shall be prepared, in
accordance with United States generally accepted accounting principles (“GAAP”)
consistently applied (or, if not consistently applied, accompanied by details of
the inconsistencies); provided that if the Borrower or the Guarantor elects to
apply or is required to apply International Financial Reporting Standards
(“IFRS”) accounting principles in lieu of GAAP, upon any such election and
notice to the Administrative Agent, references herein to GAAP shall thereafter
be construed to mean IFRS (except as otherwise provided in this Agreement);
provided, further, that if, as a result of (i) any change in GAAP or IFRS or in
the interpretation thereof or (ii) the application by the Borrower or the
Guarantor of IFRS in lieu of GAAP, in each case, after the date of the financial
statements referred to in Section 6.6, there is a change in the manner of
determining any of the items referred to herein that are to be determined by
reference to GAAP, and the effect of such change would (in the reasonable
opinion of the Guarantor or the Administrative Agent) be such as to affect the
basis or efficacy of the covenants contained in Section 7.2.4 in ascertaining
the financial condition of the Guarantor or the consolidated financial condition
of the Guarantor and its Subsidiaries
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 

and the Guarantor notifies the Administrative Agent that the Guarantor requests
an amendment to any provision hereof to eliminate such change occurring after
the date hereof in GAAP or the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Guarantor that the
Required Lenders request an amendment to any provision hereof for such purpose),
then such item shall for the purposes of such Sections of this Agreement
continue to be determined in accordance with GAAP relating thereto as GAAP were
applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.
 
(F)           Effective as of September 16, 2011, Section 3.5 of the Credit
Agreement is hereby amended by replacing the words “0.45% per annum” in the
fifth line thereof with the words “0.30% per annum”.
 
(G)            Section 6.15 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
SECTION 6.15    Pension Plans.  To the extent that, at any time after the
Effective Date, there are any Pension Plans, no Pension Plan shall have been
terminated, and no contribution failure will have occurred with respect to any
Pension Plan, in each case which could (a) give rise to a Lien under section
302(f) of ERISA and (b) result in the incurrence by the Guarantor or any member
of the Controlled Group of any material liability, fine or penalty.
 
(H)           Section 6.16 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
SECTION 6.16    Investment Company Act.  No Loan Party is required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.
 
(I)            Section 7.2.1.A of the Credit Agreement is hereby amended by
inserting the word “principal” immediately prior to the words “business
activity” in the second line thereof.
 
(J)           Section 7.2.2.A(d) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(d)           Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted to be secured under Section
7.2.3.A(c), at any one time outstanding not exceeding the greater of (determined
at the time of creation of such Lien or the incurrence by any Existing Principal
Subsidiary of such Indebtedness, as applicable) (x) 3.5% of the total assets of
the Guarantor and its Subsidiaries taken as a whole as
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 

determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter and (y) $450,000,000; and
 
(K)           Section 7.2.3.A(c) of the Credit Agreement is hereby amended by
replacing the number “$225,000,000” in the eighth line thereof with the number
“$450,000,000”.
 
(L)            Section 7.2.3.A of the Credit Agreement is hereby amended by
adding new subsections (m) and (n) as follows:
 
(m) normal and customary rights of setoff upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of setoff or similar rights in favor of banks or other
depository institutions; and
 
(n) Liens in respect of rights of setoff, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business.
 
(M)            Section 7.2.5.A(b) of the Credit Agreement is hereby amended by
replacing the number “$25,000,000” in the second line thereof with the number
“$50,000,000”.
 
(N)           Section 7.2.6.A(a) of the Credit Agreement is hereby amended by
adding the indicator “(i)” prior to the word “liquidate” in the first sentence
thereof and adding the following additional clause at the end of such paragraph
immediately following the word “Subsidiary”:  “or (ii) merge with and into
another Person in connection with a sale or other disposition permitted by
Section 7.2.7”.
 
(O)           Section 7.2.6.A(b) of the Credit Agreement is hereby amended by
replacing the word “Default” in the first line thereof with the words “Event of
Default or Prepayment Event.”
 
(P)            Section 7.2.7(a) of the Credit Agreement is hereby amended by
adding the following words immediately following the phrase “so long as” in the
first line thereof:  “at the time of any such sale”.
 
(Q)           Section 7.2.7(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(i) the aggregate net book value of all such assets sold during each fiscal year
does not exceed an amount equal to the greater of (x) 7.5% of Stockholders’
Equity as at the end of the last Fiscal Quarter, and (y) $400,000,000, provided
however, that in no event shall the aggregate net book value of fixed assets
disposed over the life of the Agreement (determined as of the date of any such
sale)
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 

exceed 25% of Stockholders’ Equity as at the end of the most recently completed
fiscal quarter; and
 
(R)           Section 7.2.7(a)(ii) of the Credit Agreement is hereby amended by
replacing the number “$25,000,000” in the second line thereof with the number
“$50,000,000”.
 
(S)            Section 7.2.7(e) of the Credit Agreement is hereby amended by
replacing the word “Borrower” in the second line thereof with the word
“Guarantor”.
 
(T)           Section 7.2.7 of the Credit Agreement is hereby amended by adding
new subsection (f) as follows:
 
(f)           the sale of the vessel “Celebrity Mercury”;
 
(U)           Section 7.2.8 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“SECTION 7.2.8    Transactions with Affiliates.  The Guarantor will not, and
will not permit any of the Principal Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
(other than arrangements or contracts among the Guarantor and its Subsidiaries
and among the Guarantor’s Subsidiaries) unless such arrangement or contract is
on an arms’-length basis, provided that, to the extent that the aggregate fair
value of the goods furnished or to be furnished or the services performed or to
be performed under all such contracts or arrangements in any one Fiscal Year
does not exceed $50,000,000, such contracts or arrangements shall not be subject
to this Section 7.2.8.
 
(V)            Section 8.1.4 of the Credit Agreement is hereby amended by adding
the following parenthetical immediately following the phrase “scheduled
maturity” in the 12th line and the phrase “scheduled maturity thereof” in the
16th line:  “(other than as a result of any sale or other disposition of any
property or assets under the terms of such Indebtedness)”.
 
(W)            Section 8.1.5(a) of the Credit Agreement is hereby amended by
replacing the words “the institution of any steps by the Guarantor, any member
of its Controlled Group or any other Person to terminate a Pension Plan” in the
first and second lines thereof with the words “Any termination of a Pension Plan
by the Guarantor, any members of its Controlled Group or any other Person.”
 
(X)           Section 9.1.1 of the Credit Agreement is hereby amended by
replacing the number “30%” in the fourth line thereof with the number “33%”.
 
(Y)            Section 9.1.6(b) of the Credit Agreement is hereby amended by
replacing the words “10 consecutive Business Days” in the first line thereof
with the words “30 consecutive days”.
 
SECTION 2.  Conditions to Effectiveness.  This Amendment shall become effective
on and as of the Amendment Date when, and only when, (i) Finnvera has consented
to this
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 

Amendment and delivered a duly authorized and executed signature page to the
Administrative Agent or its counsel evidencing such consent, (ii) each of the
parties hereto has delivered a duly authorized and executed signature page to
this Amendment to the Administrative Agent or its counsel, (iii) each of the
Borrower’s and Guarantor’s Board of Directors has approved the execution and
delivery of this Amendment and (iv) the Borrower has paid to the Administrative
Agent, for the ratable account of and as agent for each Tranche B Lender, an
amendment fee equal to the product of 0.40% multiplied by the outstanding
principal amount of the Tranche B Loans (the “Amendment Fee”) as of the
Amendment Date; provided that the Borrower may, at its option, pay in Euro that
portion of the Amendment Fee attributable to Tranche B Loans denominated in
Euro.
 
SECTION 3.  Representations and Warranties.  To induce the Lenders to enter into
this Amendment, each Loan Party represents and warrants to the Administrative
Agent and each Lender that, as of the Amendment Date:
 
(A)           the representations and warranties set forth in Article VI
(excluding, however, those contained in Sections 6.9.1, 6.10 and 6.12) are true
and correct with the same effect as if then made;
 
(B)            no Default and no Prepayment Event and no event which (with
notice or lapse of time or both) would become a Prepayment Event has occurred
and is continuing;
 
(C)           the execution and delivery of this Amendment and the performance
by each Loan Party of this Amendment and the Credit Agreement as amended hereby,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:
 
          (i)           contravene such Loan Party’s Organic Documents;
 
          (ii)           contravene any law or governmental regulation of any
Applicable Jurisdiction except as would not reasonably be expected to result in
a Material Adverse Effect;
 
          (iii)           contravene any contractual restriction binding on such
Loan Party or any of its property except as would not reasonably be expected to
result in a Material Adverse Effect; or
 
          (iv)           result in, or require the creation or imposition of,
any Lien on any of such Loan Party’s properties except as would not reasonably
be expected to result in a Material Adverse Effect;
 
(D)           no authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or other Person is
required for the due execution, delivery or performance by each Loan Party of
this Amendment or the Credit Agreement as amended hereby (except for
authorizations or approvals not required to be obtained on or prior to the
Amendment Effective Date that have been obtained or actions not required to be
taken on or prior to the Amendment Effective Date that have been taken); and
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 



(E)            this Amendment and the Loan Documents amended hereby constitute
the legal, valid and binding obligations of each Loan Party enforceable in
accordance with their respective terms, except as the enforceability thereof may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.
 
SECTION 4. Reference to and Effect on the Loan Documents.  (A)  On and after the
Amendment Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the Notes, the Pledge Agreement and each of the Operative
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
 
(B)           The Credit Agreement and each of the other Operative Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.
 
(C)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender, Finnvera or the Agent under the Credit Agreement
or any of the Operative Documents, or constitute a waiver of any provision of
the Credit Agreement or any of the Operative Documents.
 
SECTION 5.  Costs and Expenses. The Guarantor agrees to pay on demand all costs
and expenses of the Administrative Agent, the Lenders and Finnvera in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment (including, without limitation, the reasonable fees
and expenses of counsel for the Agent) in accordance with the terms of Section
12.3 of the Credit Agreement.
 
SECTION 6.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 7.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 


[The remainder of this page intentionally left blank.]
 

NYDOCS02/944107.4
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 


 

 
OASIS OF THE SEAS INC., as Borrower
         
By:
 
/s/ Antje M. Gibson
 
Title:
 
Antje M. Gibson, Vice President and Treasurer
       

 



 
ROYAL CARIBBEAN CRUISES LTD., as Guarantor
         
By:
 
/s/ Antje M. Gibson
 
Title:
 
Antje M. Gibson, Vice President and Treasurer
       






NYDOCS02/944107        RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 

--------------------------------------------------------------------------------

 




 
BNP PARIBAS, as Administrative Agent
         
By:
 
/s/ Judith Unwin
 
Title:
 
Judith Unwin
     
Head UK Export Finance
         
By:
 
/s/ T. W. Edwards
 
Title:
 
T. W. Edwards
     
Assistant Director, Export Finance






             RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 

--------------------------------------------------------------------------------

 




 
BNP PARIBAS, as Lender
         
By:
 
/s/ Judith Unwin
 
Title:
 
Judith Unwin
     
Head UK Export Finance
         
By:
 
/s/ T. W. Edwards
 
Title:
 
T. W. Edwards
     
Assistant Director, Export Finance




             RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 

--------------------------------------------------------------------------------

 




 
NORDEA BANK FINLAND, NEW YORK BRANCH, as Lender
         
By:
 
/s/ Martin Lunder
 
Title:
 
Martin Lunder
     
Senior Vice President
         
By:
 
/s/ Henning Lyche Christiansen
 
Title:
 
Henning Lyche Christiansen
     
First Vice President




NYDOCS02/944107        RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 

--------------------------------------------------------------------------------

 




 
SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as Lender
         
By:
 
/s/ Malcolm Crow
 
Title:
 
Malcolm Crow
     
Head of Compliance
         
By:
 
/s/ Malcolm Stonehouse
 
Title:
 
Malcolm Stonehouse
     
Client Associate




NYDOCS02/944107        RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 

--------------------------------------------------------------------------------

 




 
FINNISH EXPORT CREDIT LTD., as Lender
         
By:
 
/s/ Jyrki Wirtavuori
 
Title:
 
Jyrki Wirtavuori
     
Managing Director
         
By:
 
__________________________
 
Title:
           




NYDOCS02/944107       RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 

--------------------------------------------------------------------------------

 


 
Referring to Clause 4.10 of the General Conditions for Buyer Credit Guarantees,
dated 1 March 2004 (the “General Conditions”), applicable to the Finnvera
Guarantee, Finnvera hereby, without prejudice to Clause 4.2 of the General
Conditions, gives its consent to this Amendment to the Credit Agreement.
     
FINNVERA PLC
         
By:
 
/s/ Topi Vesteri
 
Title:
 
Topi Vesteri
     
Executive VP
         
By:
 
/s/ Tiina Tuominen
 
Title:
 
Tiina Tuominen
       








NYDOCS02/944107       RCCL OASIS CREDIT AGREEMENT AMENDMENT NO. 3
 


--------------------------------------------------------------------------------